Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 15/305,804 filed 10/21/2016 is in response to Applicant’s arguments/remarks and claims amendment filed 12/11/2020. Applicant’s response has been given full consideration. 
Claims Amendment
In the response filed on 12/11/2020 Applicant has amended Claim 1 and Claim 10 to recite “the extending portion is welded to at least one of the narrow…” and “welding the extended portion” respectively. The dependence of Claim 14 has also been changed to Claim 1 to correct the error of it being dependent on canceled claim 7.
The status of the Claims stand as follows:
Currently amended 		1, 10
Original 			2
Canceled 			3, 5-7, 11-12
Previously presented 		4, 8-9, 13-15
Claims 1-2, 4, 8-10, 13-15 are currently pending in this application. All the claims 
Withdrawal of Claim Objection
The objection of Claim 14 for being dependent on canceled Claim 7 has been overcome by the amendment of the claim, which is now amended at made dependent on Claim 1. So the objection is hereby withdrawn.
Claim Rejection - 35 USC §103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 1, 4, 10, 14, 15 rejected under 35 U.S.C. 103 as being unpatentable over Yoshitake et al. (U.S. PG Publication 2012/0301759) in view Okada et al. (U.S. Patent 6,174,620), Hatta et al (U.S. PG Publication 2014/0342204), Yokoyama et al (U.S. PG Publication 2014/0045048) and Minagata et al. (U.S. PG Publication 2015/0340663)

This rejection was presented in the previous Office Action dated 09/15/2020, but it has been modified, where applicable, to address the amendments of Claim 1 and 10. 
Regarding Claim 1 and 10 Yoshitake discloses a secondary battery (Yoshitake Fig. 2, paragraph 0023) comprising an electrode body having a laminate structure in which a positive electrode and a negative electrode are laminated (Yoshitake paragraph 0024, 0031) and provide a process of housing an electrode assembly in an insulating cover made into a bag 27 of a secondary battery (Yoshitake Fig. 1, paragraph 0072). Yoshitake discloses examples of non-aqueous electrolytic secondary battery (Yoshitake paragraph 0023), thus the electrolyte is nonaqueous electrolytic solution. Yoshitake also provide a method or process of manufacturing a nonaqueous secondary battery including a process of housing an electrode assembly in an insulation bag (Yoshitake paragraph 0073)
Yoshitake discloses a battery case 4 that accommodates the electrode body or electrode assembly 1 (Yoshitake Fig. 2-5, paragraph 0024) and the electrode assembly 1 is housed together 
Yoshitake discloses a bag-shaped film 27 that covers and houses the electrode body (Yoshitake Fig. 1, paragraph 0072, 0073), and a case 4 accommodating the electrode assembly and the insulating bag (Yoshitake Fig. 3), wherein the insulating bag 27 is between the electrode assembly 1 and case 4 (Yoshitake Fig. 3), thus providing internal insulation of the electrode body and an inner wall of the battery case from each other (Yoshitake paragraph 0073).
Yoshitake is silent about the internal pressure of the battery case wherein an inner pressure of the battery case is adjusted to be 0.14 MPa to 0.23 MPa. Okada discloses a prismatic sealed battery (Okada col. 2 lines 41-42), comprising a metallic outer case, a power generating element stored within the outer casing and having a positive electrode and a negative electrode and a separator interposed between them (Okada col. 2 lines 51-59). Okada discloses that the internal pressure in the case is set at 0.1913 MPa (Okada col. 6 lines 37-38) wherein the outer case is not easily deformed due to rise in internal pressure (Okada col. 1 lines 41-50). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have made the internal pressure of the battery of Yoshitake in the range disclosed by Okada so that the case is not easily deformed due to rise in the internal pressure as taught by Okada (Okada col. 1 lines 41-50). This would constitute a use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Yoshitake discloses insulation cover made into a bag-shaped film 27 (Yoshitake Fig. 1, paragraph 0072, 0073) is assembled into a non-lid box shape, so has an opening that is positioned on an upper side of the battery case (Yoshitake Fig. 3, 8, paragraph 0068) and is formed of one 27 is equivalent to the insulating film.
The insulation cover (i.e. equivalent to the insulating film) has at least a bottom wall 27c, 29 (Yoshitake Fig. 1, 9, paragraph 0030, 0064) equivalent to the bag bottom portion, a front and rear large side walls 27a, 28 (Yoshitake paragraph 0030, 0064) equivalent to a first wide side surface portion and a second wide side surface portion; left and right small side walls 27b, 28a (Yoshitake paragraph 0030) considered equivalent to a first narrow side surface portion 27b, 28a, a second narrow side surface portion 27b, 28a, a third narrow side surface portion 28a, a fourth narrow side surface portion 28a, and a pair of projection pieces 29a (Yoshitake Fig. 1, 9, paragraph 0030, 0064), the pair of projections 29a considered equivalent to a movement blocking mechanism.
The front and rear large side walls 27a, 28 (Yoshitake paragraph 0030, 0064), equivalent to the first wide side surface portion and the second wide side surface portion, are folded centering on the bag bottom portion 29.
The first narrow side surface portion 28a and the second narrow side surface portion 28a extend from the front side wall 27a equivalent to the first wide side surface portion to the rear side wall 27a equivalent to second wide side surface portion; the third narrow 28a side surface portion and the fourth narrow side surface portion 28a extend from the second wide side surface portion 27a to the first wide side surface portion 27a (Yoshitake Fig. 1, 9). Further the first narrow side surface portion 28a and the second narrow side surface portion 28a are joined to the third narrow side surface portion and the fourth narrow side surface portion (Yoshitake Fig. 9).
The projection pieces 29a, equivalent to the movement blocking mechanism, is surrounded by the bag bottom portion 27c, 29, the first narrow side surface portion 27b, 28a, and the third 27b, 28a in a state where the insulating film 27 is unfolded as a sheet (Yoshitake Fig. 1, 9, paragraph 0030), and the projection pieces 29a, equivalent to the movement blocking mechanism is configured to block at least a portion of a gap of the bag-shaped film through which an inside and an outside of the bag-shaped film are communicated with each other (Yoshitake Fig. 1).
In the nonaqueous secondary battery disclosed by Yoshitake the battery case 4 has a flat square shape (Yoshitake Fig 2), the positive and negative electrode have a rectangular elongated shape (Yoshitake 0031), and are laminated with a separator interposed between (Yoshitake paragraph 0031) and the electrode body is a flat wound electrode body in which the positive electrode, negative electrode and the separator are wound in a flat shape (Yoshitake paragraph 0031).
Yoshitake also discloses the battery case 4 includes two wide side surfaces, two narrow side surfaces, and one floor surface (Yoshitake Fig. 3, 8). The electrode is disposed such the winding axial direction of the electrode body is a horizontal direction of the wide side (Yoshitake Fig. 2). Fig. 2 show that the direction of the electrode body in the vertical direction of the wide side surface is smaller than the dimension in the horizontal direction of the wide side surface, and the ratio is less than unity. However, Yoshitake is silent regarding the ratio of dimension of the electrode body in the vertical direction of the wide side to the horizontal direction is within a range of 0.2 to 0.5.
Yokoyama discloses a nonaqueous electrolyte secondary battery (Yokoyama paragraph 0005) include an electrode assembly, a nonaqueous electrolyte and a container (Yokoyama paragraph 0006) , the electrode assembly includes a positive electrode, a negative electrode and a separator (Yokoyama paragraph 0006). Yokoyama discloses the ratio (height dimension/length Abstract, paragraph 0006), but is silent about the dimension of the electrode assembly. However, it would be reasonable to size the electrode assembly to fit the container and to consequently have the same ratio of the height dimension to its length dimension.
Yokoyama teaches that such a dimension leads to a short distance between the end face 10a in the height direction where the positive electrode terminal 13 and the negative electrode terminal 14 are disposed, and another end face 10b in the height direction located at the opposite side from the end face 10a, and so heat generated in the vicinity of the positive electrode terminal 13 and the negative electrode terminal 14 will readily reach the end face 10b, and consequently, temperature irregularity (variation) will not be prone to occur (Yokoyama Fig. 1, paragraph 0034).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have made the ratio of the dimension of the electrode body of the battery of Yoshitake by the teaching of Yokoyama and made it the same ratio as the container of Yokoyama having a ratio of height dimension to the length dimension less than 0.5 for the benefits of preventing temperature irregularity as taught by Yokoyama (Yokoyama paragraph 0034).
Yoshitake shows the projecting piece 29a equivalent to the extending portion of the movement blocking mechanism, overlaps with the left and right small side walls 27b, 28a (Yoshitake Fig. 9, 10), but is silent about the folded extending portion of the movement blocking mechanism overlaps with the outer surface of the first narrow side surface portion and the third narrow side surface portion. Yoshitake is silent whether the overlap of the extending portion with 
Minagata discloses a power storage device that includes an electrode assembly, a case, and an insulating sheet (Minagata paragraph 0006), and the insulating sheet is configured to insulate the electrode assembly from the case and is shaped like a folded box (Minagata Fig. 3), has two primary face covering portions, equivalent to first and second wide side surfaces, that cover the primary faces of the electrode and has non-primary-face covering portions, equivalent to the narrow side surface portions, that cover the first end face of the electrode assembly and faces other than the primary faces and are continuous with the primary-face covering portions, and the nonprimary face covering portions overlap each other at least partially (Minagata paragraph 0006).
The folded insulating sheet of Minagata has an extension part 84c that is equivalent to the claimed movement blocking mechanism, and also equivalent to the projection piece 29a of Yoshitake (Minagata Fig. 3). Minagata discloses the parts 84a to 84c overlap one another in the state where the third part 84c (extension part) is arranged on the outermost layer and falls within the side-face covering portion 84 (Minagata Fig. 3, 6c, paragraph 0101, 0118), equivalent to the movement blocking mechanism is folded to overlap the outer surface of the narrow side surface.
Minagata teaches this configuration allows the side-face covering portion 84 (the parts 84a to 84c) partially overlap each other; that is the side-face covering portion 84 is configured by allowing the 84a parts to 84c to overlap each other, thus, the side-face covering portion 84 is unlikely to have a gap from which the side face 34 of the electrode assembly 14 is exposed (Minagata paragraph 0105). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the insulating bag of Yoshitake by the teaching of Minagata and made the folding of the extension portion 84c overlap 
Yoshitake discloses projection piece 29a (Yoshitake Fig. 9), considered equivalent to extending portion of the movement blocking mechanism, is joined to the bottom side (Yoshitake Fig. 1, 9), but Yoshitake is silent about the projection piece 29a is welded to at least one of the narrow side surface portion and the third narrow side surface portion. 
Minagata discloses the extension part 84c is folded onto the first narrow side and the third narrow side, and is fixed or bonded to the first narrow side and the third narrow side (Minagata Fig. 1, 3, 6C). Minagata discloses a fixing tape 100 is used to fix insulating the sheets, however, any fixing means may be adapted and for example the sheets may be fixed by welding or sawing (Minagata paragraph 0218); thus Minagata teaching that the extension part 84c can be fixed to the first and the third narrow side by welding. It would have been obvious to try  by a person of ordinary skill in the art before the effective filing date to have chosen welding from among the other fixing means since such a choice is considered choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I E). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the insulating cover of Yoshitake by the teaching of Minagata and made the pair of projections 29a of Yoshitake (Yoshitake Fig. 1, 9, paragraph 0030, 0064), considered equivalent to the extending portion of the movement blocking mechanism, welded to the first narrow side surface portion and the third narrow side surface portion as taught by Minagata (Minagata paragraph 0218), since welding will offer a reliable fixing means. 
Yoshitake provide a method or process of manufacturing a nonaqueous secondary battery including a process of housing an electrode assembly in an insulation bag (Yoshitake paragraph 0073), allowing a battery case to accommodate the electrode body accommodated in a bag shaped film (Yoshitake paragraph 0073). By modifying the method of Yoshitake by the teaching of Okada (Okada col. 2 lines 41-42) the internal pressure in the case is adjusted to a desired level (Okada col. 6 lines 37-38), disposing an opening of the bag on an upper side of the case (Yoshitake paragraph 0068), forming one sheet-shaped insulating film 27 (Yoshitake paragraph 0029) having a bottom portion 29 also considered a narrow side surface, a first and second wide side surfaces 27a, 28, a first and a second narrow side surfaces 27b, 28a, a third and a fourth narrow side surfaces 27b, 28a, and projection pieces 29a equivalent to the blocking mechanism (Yoshitake Fig. 9, paragraph 0029, 0030). 34 The first wide side surface portion and the second wide side surface portion 27a are folded centering on the bag bottom portion 29 (Yoshitake Fig. 1,9); the first narrow side surface portion 28a and the second narrow side surface portion 28a extend from the first wide side surface portion 27a, 28 to the second wide side surface portion 27a, 28, the third narrow side surface portion 27b, 28a and the fourth narrow side surface portion 27b, 28a extend from the second wide side surface portion 27a to the first wide side surface portion 27a (Yoshitake Fig. 1, 4, 7, 8, 9, paragraph 0030). Further the first narrow side surface portion 28a and the second narrow side surface portion 28a are joined to the third narrow side surface portion 28a and the fourth narrow side surface portion 28a (Yoshitake Fig. 9).
The projection piece 29a, equivalent to the movement blocking mechanism, is surrounded by the bag bottom portion 29, the first narrow side surface portion 28a, and the third narrow side 28a in a state where the insulating film is unfolded as a sheet (Yoshitake Fig. 9). Yoshitake teaches the insulation cover 27, equivalent to the insulating bag is formed by the folding of a single sheet 27 (Yoshitake Fig. 9), by folding the first and second wide side surfaces 27a centering at the bag bottom 29 (Yoshitake Fig. 1), then folding the narrow sides and joining them and disposing the sealing portions 29a so as to block a portion of the bag through which an inside and an outside of the film are open or communicated with each other, to form the finished box shaped bag (Yoshitake paragraph 0030).
Yoshitake discloses projection piece 29a (Yoshitake Fig. 9), considered equivalent to movement blocking mechanism include an extending portion and the extension portions extend from bottom portion 29 (Yoshitake Fig. 9) and are folded to overlap lower ends of the narrow sides 27b (Yoshitake Fig. 1). The method of Yoshitake is modified by the method of Minagata to make the projection piece 29a overlap with the outer surface of the first and third narrow sides the benefit of preventing the formation of a gap from which the side face 34 of the electrode assembly 14 is exposed (Minagata paragraph 0105).
Yoshitake discloses forming a battery case 4 that has a flat square shape (Yoshitake paragraph 0031), forming each of the positive and negative electrode have an elongated shape (Yoshitake paragraph 0025), and laminated with a separator interposed between (Yoshitake paragraph 0031) and winding the electrode body is a flat wound electrode body in which the positive electrode, negative electrode and the separator are wound in a flat shape (Yoshitake paragraph 0031). Then also disposing the electrode body such that a winding axial direction of the electrode body is the horizontal direction.
The method of Yoshitake modified by the method of Minagata modifies the extension portion and made the projection piece 29a (Yoshitake Fig. 1, 9, paragraph 0030, 0064), the pair of 29a considered equivalent to a movement blocking mechanism, be welded to the first narrow side surface and the third narrow side surface since Minagata discloses the extension part 84c, considered equivalent to the projection pieces 29a of Yoshitake, and both considered equivalent to the claimed extending portion, can be fixed to the first and the third narrow side by welding (Minagata paragraph 0218). 
Regarding Claim 4 the electrode assembly is contained in an insulation bag 27 (Yoshitake Fig. 1, paragraph 0030, 0072, 0073) and the bag including the electrode body is contained in the case 4 (Yoshitake Fig. 3, 8), has a wide and narrow side surface (Yoshitake Fig. 1), and wide side surface and the narrow side surface are connected to the sides of the battery case into which it is accommodated (Yoshitake Fig. 3), and the horizontal direction is perpendicular to the side of the battery case and parallel to the wide side and the vertical direction is perpendicular to the horizontal direction and is parallel to the wide side surface (Yoshitake Fig. 1, 3, 8).
Regarding Claim 14 when the extending portions 29a are folded a cutout k equivalent to the slit is formed on each side (i.e. a first cutout equivalent to the first slit, and a second cutout equivalent to the second slit) between the extended portions 29a and the narrow side surface portions at the two bottom edges (Yoshitake Fig. 9).
Regarding Claim 15 the projection pieces 29a (Yoshitake Fig. 9) are considered equivalent to a movement blocking mechanism, and therefore the first cutout k equivalent to the first slit, and the second cutout k equivalent to the second slit are formed between the projection pieces 29a considered equivalent to the movement blocking mechanisms, and the first narrow side 28a and the third narrow side 28a (Yoshitake Fig. 9).

Claim 2, 8, 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitake et al (U.S. PG Publication 2012/0301759) in view of Okada et al (U.S. Patent 6,174,620), Hatta et al. (U.S. PG Publication 2014/0342204) Yokoyama et al. (U.S. PG Publication 2014/0045048), and Minagata et al (U.S. PG Publication 2015/0340663) and further in view of Xu et al (U.S.PG Publication 2006/0236528)

The discussion of Yoshitake, Okada, Hatta, Yokoyama and Minagata as applied to Claim 1 above is fully incorporated here and is relied upon for the limitations of the claims in this section.
Regarding Claim 2 and 8 Yoshitake is silent about the internal battery of the battery case contains carbon monoxide as recited in Claim 2. Yoshitake is also silent about the presence of an oxalate complex containing at least one of phosphorus and boron as constituent element of a carbon monoxide producing agent as recited in Claim 8.
Xu discloses a lithium secondary battery comprising a nonaqueous electrolyte (Xu Abstract, paragraph 0012), and the nonaqueous electrolyte includes solute and salt additives (Xu paragraph 0016) and the salt additive is lithium bis (oxalate) borate, LiBOB, lithium tris (oxalato) phosphate LiTOP (Xu paragraph 0014). Xu teaches Lithium bis (oxalato) borate (LiBOB) is an excellent additive for long life cycling and high capacity retention (Xu paragraph 0011). Xu also teaches that lithium bis(oxalato) borate decomposes and form gases mainly carbon dioxide, CO2 and carbon monoxide CO (Xu paragraph 0011).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the nonaqueous secondary battery of Yoshitake by the teaching of Xu and included an additive lithium bis (oxalato) borate in the nonaqueous electrolyte of the battery of Yoshitake because as taught by Xu it is an excellent 2), and carbon monoxide (CO) (Xu paragraph 0011), the battery of Yoshitake will contain carbon monoxide when modified by the teaching of Xu and is made to include lithium bis(oxalato) borate.
Furthermore the carbon monoxide producing agents lithium bis(oxalato) borate and lithium tris (oxalato) phosphate LiTOP (Xu paragraph 0014), which are equivalent to the carbon monoxide producing agent contain boron and phosphorus respectively as recited in Claim 8.
Regarding Claim 9 Xu also teaches that the salt additive, including the lithium bis (oxalato) borate and lithium tris(oxalato)phosphate (LiTOP), help generate the solid electrolyte interface (SEI) at the surface of the anode and to help protect the battery when the battery is overcharged (Xu paragraph 0014). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the secondary battery of Yoshitake by the teaching of Xu and to have added lithium bis (oxalato) borate or lithium tris(oxalato)phosphate (LiTOP) to the nonaqueous electrolyte to realize the added advantage of solid electrolyte interface (SEI) at the surface of the anode and to help protect the battery when the battery is overcharged (Xu paragraph 0014). Thus the solid electrolyte interface (SEI) (Xu paragraph 0014) considered equivalent to the coating film contains boron or phosphorus as these elements are present in the oxalate complex from which the film is formed.
Regarding Claim 13 Yoshitake and Xu provides a method of introducing a carbon monoxide producing agent such as lithium bis (oxalate) borate, LiBOB, lithium tris (oxalato) phosphate LiTOP (Xu paragraph 0014) as taught by Xu (Xu paragraph 0011) and the carbon monoxide is produced (Xu paragraph 0011) on decomposition of the oxalate complexes (Xu paragraph 0011), the decomposition is considered equivalent to the carbon monoxide producing .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshitake (U.S. PG Publication 2012/0301759) in view Okada et al. (U.S. Patent 6,174,620), Hatta et al. (U.S. PG Publication 2014/0342204) and Yokoyama et al. U.S. PG Publication 2014/0045048) and Minagata et al. (U.S. PG Publication 2015/0340663) and further in view of Okutani et al. (U.S. PG Publication 2014/0045021)

The discussion of Yoshitake, Okada, Hatta, Yokoyama, and Minagata as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claims in this section.
Regarding Claim 9 Yoshitake is silent about a coating film containing at least one of phosphorus and boron is formed on the surface of the negative electrode (anode).
53 Okutani discloses a nonaqueous electrolyte secondary battery (Okutani paragraph 0001) and the nonaqueous electrolyte contains a salt of lithium bis (oxalate) borate (Okutani paragraph 0006). Okutani also teaches as the lithium salt having an oxalate complex lithium tris (oxalato) phosphate and lithium tetrafluoro (oxalato) phosphate may be used (Okutani paragraph 0071). Okutani teaches when lithium bis (oxalate) borate, LiBOB, (or the other oxalate complexes) is added to a nonaqueous electrolyte, a protective layer including a lithium ion conductive layer that is thin and extremely stable is formed on the surface of a carbon negative electrode active material of the nonaqueous electrolyte secondary (Okutani paragraph 0006). This protective layer 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery of Yoshitake by the teaching of Okutani and included bis (oxalate) borate, LiBOB, or lithium tris (oxalato) phosphate or lithium tetrafluoro (oxalato) phosphate in the nonaqueous electrolyte so as a protective layer is formed on the surface of the negative electrode (Okutani paragraph 0006). It is reasonable to conclude the protective layer formed from the lithium bis (oxalate) borate, LiBOB, will contain boron, and the protective layer formed from lithium tris (oxalato) phosphate or lithium tetrafluoro (oxalato) phosphate will contain phosphorus.
Response to Arguments
In the response filed on 12/11/2020 Applicant has amended claim 1 and 10 to recite that the extending portion is welded to at least one of the first narrow side surface portion and the third narrow side surface portion. Applicant argues that Minagata mentions a fixing tape 100 is affixed to bridge the overlapping area of the parts 84a to 84c and the second part 84b, and that Minagata fails to disclose that the part 84c is welded to the parts 84b and 84c, and the other applied references fail to cure the deficiency of Minagata (Remarks page 11-12). Examiner notes after reviewing the reference of Minagata in view of the amendment to the claims and Applicant’s argument Minagata actually discloses welding of the insulating sheets as an alternative method of fixing and discloses the following: “In each of the embodiments, the fixing tape 100 is used to fix the insulating sheets 70, 120, 160, 180, and 190. However, any fixing means may be adopted. For example, the sheets may be fixed by welding or sawing (Minagata paragraph 0218)”. Therefore, Minagata discloses 29a to the narrow side surface portion. Therefore, the amendment of Claim 1 and 10 wherein the extended portion is welded to at least one of the first narrow side surface portion and the third narrow side surface portion does not overcome the previously presented rejection since Minagata discloses the fixing of the overlapping area of the parts 84a to 84c and the second part 84b, can alternatively be fixed by welding instead of the fixing tape 100. 
Applicant also argues that the dependent claims are patentable by virtue of their respective dependence. Examiner notes that the discussion of Minagata as presented above for Claim 1 is also extended the dependent claims. Therefore, the previously presented rejection is maintained, but has been modified where appropriate to address the amendments of the claims. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722